Citation Nr: 1146958	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease to include hypertension and coronary artery disease.

2.  Entitlement to an increased initial rating for service-connected lumbar radiculopathy of the left lower extremity, currently evaluated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1969 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In a February 2006 decision, the Board denied the Veteran's claims for an increased ratings as to the Veteran's low back disability and gastroenteritis and denied service connection for cardiovascular disease; but the decision was vacated in two separate July 2007 Board decisions due to an unaddressed personal hearing request.  See 38 C.F.R. § 20.904.  The February 2006 Board decision granted a separate 10 percent rating for lumbar radiculopathy of the left lower extremity, effective September 23, 2002, the date of the change to the regulations affecting the rating of spine disabilities.  As described in a later decision, the Board has found that the issue of neurological manifestations of the Veteran's spine disability is an intertwined issue and is subject to review.  See the April 2010 Board decision.

In April 2008, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In July 2008, the Board denied the Veteran's claim of entitlement to service connection for cardiovascular disease and remanded the other issues on appeal including increased ratings for low back disability and gastroenteritis.  The Veteran appealed the denial of his cardiovascular disease claim to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 Memorandum Decision, the Court partially vacated the Board's decision and remanded the cardiovascular disease claim to the Board for further consideration

In April 2010, the Board denied the Veteran's claims of entitlement to increased ratings for service-connected low back disability and gastroenteritis.  The Board also remanded the issues of entitlement to an increased rating for service-connected lumbar radiculopathy of the left lower extremity and entitlement to TDIU.  The VA Appeals Management Center (AMC) denied the claims in a May 2011 supplemental statement of the case (SSOC).  The claims have been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

1.  Entitlement to service connection for cardiovascular disease to include hypertension and coronary artery disease.

In the April 2011 Memorandum Decision, the Court indicated that "the Board did not specifically indicate whether the appellant had a chronic disease in service, although there is no dispute that he had several high blood pressure readings, a diagnosis of questionable high blood pressure, and LVH (left ventricular hypertrophy) during service."  The Court continued, "[a] fair reading of . . . the Board's analysis supports the appellant's argument that, absent an in-service diagnosis, service connection could not be established.  The focus of the Board's decision should have been on whether the appellant incurred an injury or disease in service, not whether he had a definite diagnosis. . . .To the extent that the Board interpreted the reports of high blood pressure and LVH as being either acute or otherwise unrelated to an underlying heart condition, it cited no medical evidence to support its conclusion."  The Court then noted, "[o]n remand, the Board should consider whether the evidence shows that the appellant incurred an injury or disease in service.  This may require obtaining an additional medical opinion."

Service treatment records reflected some high blood pressure readings and a diagnosis of questionable high blood pressure.  See, e.g., the service treatment records dated January 1973 and March 1973.  A February 1973 x-ray of the chest noted findings of LVH.  A March 1973 x-ray of the chest concluded with a finding of mild prominence of the left ventricle.  Complaints including shortness of breath, chest pain, and heart trouble were reported, which were generally attributed to the Veteran's history of a heart murmur during childhood.  See the service treatment record dated September 1974.  The January 1976 service separation examination did not document any heart abnormalities and noted blood pressure of 110/78 mm/Hg.  The examiner indicated that the Veteran was diagnosed with a heart murmur at age 10 and had shortness of breath and chest pain; however, reevaluation in 1974 found no evidence of murmur.

The Veteran was afforded a VA examination in June 2006.  The Board observes that although the June 2006 VA examiner offered a negative nexus opinion, he did not specifically address the question of whether the Veteran's in-service symptoms to include high blood pressure readings, cardiovascular complaints, and LVH were manifestations of a chronic disability that continued after the Veteran's military discharge.  Accordingly, pursuant to the April 2011 Memorandum Decision, the Board finds that remand for an additional VA medical opinion is warranted.


2.  Entitlement to an increased initial rating for service-connected lumbar radiculopathy of the left lower extremity, currently evaluated 10 percent disabling.

3.  Entitlement to TDIU.

The record does not demonstrate that the Veteran was provided with thorough notification of what the evidence must show in order to substantiate his TDIU claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2011).  Therefore, such notice is required.

In a letter dated August 2011, the Veteran indicated that he has been in receipt of "SSI" benefits since 2005.  These records are potentially pertinent to his TDIU and lumbar radiculopathy claims and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The Board additionally observes that although the July 2010 VA examiner provided sensory and reflex findings concerning the service-connected lumbar radiculopathy of the left lower extremity, the examiner did not fully describe the symptoms pursuant to the rating criteria.  Accordingly, the Board finds that an updated VA examination is warranted to assess the current severity of the left lumbar radiculopathy symptomatology.

The most recent VA treatment records contained in the claims folder are dated in January 2009.  It appears that the Veteran receives regular VA treatment.  Accordingly, outstanding treatment records should be obtained as the records are potentially pertinent to the Veteran's TDIU and lumbar radiculopathy claims.




Accordingly, the case is REMANDED for the following action:

1. VBA should send the Veteran a corrective VCAA letter in order to ensure that all notification and development action required by the VCAA is completed, to include notice of what the evidence must show in order to sustain a claim of entitlement to TDIU.  The VCAA letter should also comply with the notification requirements of the VCAA as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A copy of the letter should be sent to the Veteran's representative.

2. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  Any outstanding records identified by the Veteran should be obtained and associated with the file, in addition to his VA treatment records dating from January 2009.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.

3. VBA should request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4. After the above is accomplished, VBA should schedule the Veteran for a VA examination with an examiner with appropriate expertise for the purpose of determining the etiology of his claimed cardiovascular disease to include hypertension and coronary artery disease.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cardiovascular disease is related to his active military service.  The examiner should further state whether it is at least as likely as not that the Veteran's in-service high blood pressure, left ventricular hypertrophy, and/or other identified symptoms were manifestations of a chronic disease that continued after the Veteran's military discharge.  The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5. After the above records are obtained, to the extent available, the Veteran should be afforded a VA neurological examination for the purpose of determining the current severity of his service-connected left leg radiculopathy.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  The examiner should identify with specificity the precise nerve or nerves of the left lower extremity that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should describe the severity of the neurologic symptoms; specifically, whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, moderately severe, or severe.  The examiner should address the extent to which, if any, the service-connected lumbar radiculopathy of the left lower extremity affects the Veteran's ability to obtain or maintain substantially gainful employment.

6. The examiner should also indicate:  (1) whether the identified neurologic impairment is manifested by symptoms such as loss of reflexes, muscle atrophy, or sensory disturbances; (2) whether there is pain and, if so, whether it is dull and intermittent or constant and occasionally excruciating; (3) whether active movement of muscles below the knee is possible; (4) whether flexion of the knee is weakened by neurological impairment; (5) whether the foot dangles and drops; (6) whether the foot can be dorsiflexed, plantar flexed, and/or abducted; (7) whether adduction or eversion of the foot is weakened or impossible; (8) whether the first phalanges of the toes are drooped; (9) whether the proximal phalanges of the toes can be extended (dorsal flexion); (10) whether the toes can be flexed and separated; (11) whether there is paralysis of all muscles in the sole; and (12) whether anesthesia covers the entire dorsum of the foot and toes.  The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

7. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

